432 F.2d 88
Michael T. MISCANNON, Appellant,v.Robert H. FINCH, as Secretary of Health, Education and Welfare.
No. 18388.
United States Court of Appeals, Third Circuit.
Argued September 21, 1970.
Decided October 2, 1970.

Joseph A. Zane, Schuylkill Haven, Pa., for appellant.
Merna B. Marshall, Asst. U. S. Atty. (Louis C. Bechtle, U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before HASTIE, Chief Judge, and FREEDMAN and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The district court refused to set aside a decision of the Secretary of Health, Education and Welfare that denied the appellant disability benefits on the ground that the claimant had not established eligibility within the applicable restrictive definition of "disability" enacted by Congress in sections 216(i) and 223 of the Social Security Act, as amended. 42 U.S.C. §§ 416(i) and 423.


2
The denial of disability benefits was based on the following findings by a hearing examiner:


3
* * * * * *


4
"(4) The claimant has grade III silicosis, with little or no evidence of emphysema, which limits him to sedentary, light, or moderate work activity.


5
"(5) The claimant has the residual physical capacity and transferable skills to undertake positions of a sedentary, light, or moderate nature, on a sustained basis which exist in the local economy and which were enumerated by two vocational experts.


6
* * * * * *


7
"(7) Claimant was not under a `disability' as defined in the Act either prior to or after the Social Security Amendments of 1965, at any time prior to the issuance of this decision."


8
We have examined the administrative record and, like the district court, find substantial evidence including unequivocal testimony of examining physicians, that amply supports the quoted decisive findings.


9
The judgment of the district court will be affirmed.